TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 17, 2020



                                      NO. 03-20-00390-CV


                                   Brian Collister, Appellant

                                               v.

      William L. Davis, Michael DePonte, Julie Tower and Jackson Lewis, Appellees




       APPEAL FROM THE 261ST DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES BAKER AND KELLY
    DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE KELLY




This is an appeal from the judgment signed by the trial court on June 8, 2020. Having reviewed

the record, it appears that the Court lacks jurisdiction over the appeal. Therefore, the Court

dismisses the appeal for want of jurisdiction. Because appellant is indigent and unable to pay

costs, no adjudication of costs is made.